STATE OF MICHIGAN

                             COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   February 5, 2015
               Plaintiff-Appellant,

v                                                                  No. 314564
                                                                   Calhoun Circuit Court
LORINDA IRENE SWAIN,                                               LC No. 2001-004547-FC

               Defendant-Appellee.


Before: STEPHENS, P.J., and HOEKSTRA and METER, JJ.

STEPHENS, J. (concurring).

       I concur in the majority’s result and analysis as to the issues of newly discovered
evidence and a Brady violation. I concur in the result only as to the actual innocence claim
because while I agree there is no authority for an independent actual innocence standard in
Michigan, I believe the proofs in this case are such that under a Swain, 288 Mich. App. at 638,
standard, this case is one in which it is more likely than not that no reasonable juror would have
found the defendant guilty. This case is already one with recantations and inconsistencies which,
with the testimony of Book, would be one where a guilty verdict would more likely than not be
rendered by a reasonable jury.



                                                            /s/ Cynthia Diane Stephens




                                               -1-